 376DECISIONSOF NATIONALLABOR RELATIONS BOARDHoward Johnson CompanyandLocal 466,Hotel andRestaurant Employees and Bartenders Internation-al Union,AFL-CIO. Case 3-CA-4575January 23, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOOn September 6, 1972, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Howard Johnson Company, 3300West Henrietta Road, Rochester, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iThe Respondenthas excepted to certaincredibilityfindings made bytheAdministrativeLaw JudgeIt is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unlessthe clear preponderance of all of the relevant evidenceconvincesus thatthe resolutions were incorrectStandardDryWallProducts, Inc,91NLRB 544, enfd 188 F 2d 362(C A 3) We havecarefullyexaminedthe recordand find no basis for reversing his findings.ITheAdministrativeLaw Judge found that Alice Landry was asupervisor because,at the veryleast, she was held out to Respondent'semployeesas having supervisorystatusWe agree with this finding of theAdministrativeLaw Judgefor the reasons stated by him in his DecisionHowever,we find additionallythatLandry responsiblydirected theemployees in the performanceof their work.In affirming the findings of the Administrative Law Judge as toRespondent's commission of certain 8(a)(1) violations,we do not agree withhis conclusion in fn 30 that Respondent violated that sectionof the Act byvirtueof the incidentinwhichLinda Uenas,Respondent's supervisor-housekeeper, during the course of her attempts to resolve differencesbetween employee Margaret Kaplan and Landry arising out of Kaplan'sallegedly tricking another employee to sign a union card,told Kaplan thather known union sympathies were "neither here nor there"but that shecould he dischargedfor two things- "taking company time for unionactivities. . . [and I non-performance of work"The record shows thatRespondent had received complaints from other employees about Kaplan'ssoliciting during working hours It is also clear that Uenas told Kaplan thatshe was not concerned about the Union's coming in before informing herthat she could be discharged for soliciting during working hours and notpeif,,rming herwork satisfactorilyTherefore,we do not adopt theAdministrativeLaw Judge'sfinding that Respondent engaged in 8(a)(l)conductby virtue ofthese remarks of Uenas3 In the absence of exceptions thereto, we adoptpro formatheAdministrative Law Judge's finding that Respondent did not violate Sec8(aX5) of the Act, and his dismissal of the relevant allegations contained inthe complaintDECISIONSTATEMENT OF THE CASEJOHNP. VONROHR,AdministrativeLaw Judge: Uponcharges filed on August26, 1971,and January10, 1972, theGeneral Counsel of the NationalLaborRelations Board,for the Regional Director of Region 3(Buffalo,NewYork),issued a complaint on January 12, 1972, againstHoward JohnsonCompany,herein called the Respondentor the Company, alleging that it had engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (5)of the NationalLaborRelations Act, as amended,herein calledtheAct.The Respondent filed an answerdenying the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice,a hearing was held before Adminis-trativeLaw Judge John P. von Rohr in Rochester, NewYork,on March 28, 29, and 30,May 18,and June5, 1972.Briefswere received from the General Counsel andRespondenton July 21,1972, and they have been carefullyconsidered.'Uponthe entire record in this case and from myobservation of the witnesses, I herebymake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent,a Maryland corporation,is engaged inthe operation of motels and restaurants.The onlyfacilityinvolved in this proceeding is Respondent'sMotor Lodgelocated at 3300 West Henrietta Road,Rochester,NewYork,adjacent to which is its restaurant located at 3300West Henrietta Road,Rochester,New York.Respondentannually receives gross income from the operation of thesaid motel and restaurant in excess of $500,000.It annuallyreceives at its restaurant located at 3300 West HenriettaRoad goods shippeddirectlyfrom points outside the Stateof New Yorkvalued in excess of $50,000.Ifind that Respondent is engaged in commerce withinthe meaning of Section2(5) of the Act.211.THE LABOR ORGANIZATION INVOLVEDLocal466,HotelandRestaurantEmployees andBartenders InternationalUnion,AFL-CIO,isa labororganization within the meaning of Section 2(5) ofthe Act.iFollowing the hearing the parties submitted a stipulation for correctionof certain errors in the transcript.The document containing this stipulation,which is hereby approved,willbe found in the formal files of thisproceeding2 I reject Respondent's contention that it does not meet the Board'sjurisdictional standards because there is no showing that the restaurant andmotor lodge are held out to the public as a single-intergrated enterpriseThese facilities, it may be noted,not only bear the Respondent's name butare located directly adjacent to each other201NLRB No. 52 HOWARD JOHNSON COMPANY377III.THE UNFAIR LABORPRACTICESA.The IssuesThe alleged unfair labor practices herein occurred duringthe summer of 1971, at which time the Union wasconducting an organizational campaign among Respon-dent's employees. In substance the complaint alleges thatduring this period the Respondent engaged in a course ofconduct, as exemplified by various alleged independentviolationsof Section 8(a)(1) of the Act, which weredesigned to defeat the Union's organizational activities.The complaint further alleges that during this period theUnion had obtained a majority status in an appropriatebargaining unit, in consequence of which the GeneralCounsel seeks the issuance of a bargaining order under theprinciple enunciated inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575.Denying the commission of any unfair labor practicesviolative of Section 8(a)(1), the Respondent contends thatin any event the Union did not represent a majority of theemployees in an appropriate unit at any time materialhereto.With respect to the latter contention, both sidesraise subsidiary issues relative to the inclusion or exclusionof various employees in the unit found to be appropriate.B.The Appropriate UnitThe General Counsel contends that the appropriate unitshould consist of "all housekeeping employees, includingmaids, launderers, maintenance employees, and housemen,excluding all office clerical employees, professional em-ployees, guards and supervisors as defined in the Act." TheRespondent, on the other hand, would include "deskclerks, auditors, and bellmen," these being the so-calledoffice clerical employees.Preliminarily, it is noted that the Respondent MotorLodge consists of four buildings situated close together,having a total of 100 rooms. The lobby, front desk, andmanager's office are located in the gate lodge. The guestrooms are in three, two-story buildings adjacent to the gatelodge.The maids' primary duty is to clean and make up theguest rooms. The maintenance man repairs and maintainsmotor lodge equipment and also performs various janitori-al duties. The houseman is a jack of all trades who assiststhemaintenance man and helps the maids with heavycleaning work. The launderer operates the laundry equip-ment to wash and dry the linens used by the guest.The desk clerks, who are on 8-hour schedules to roundout the clock, work at the front desk in the main lodge.Their principal duties are to check the guests in and out,book reservations, operate the telephone switchboard, andsee to it that requests of guests are carried out by otheremployees. The auditor, the name of which in this instanceismisleading, actually is a desk clerk who works frommidnight until 8 a.m. However, in addition to performingthe desk clerks' functions, he also balances the daysreceipts and prepares the daily room status report. He doesnot perform any bookkeeping work as such and no specialtraining is required for this job. In fact, much of theauditor's time on this shift is idle due to the hours heworks.All of Respondent's employees, including those at thedesk as well as the housekeeping employees, are subject tothe same employee benefits,such as vacations,insurance,and employee discounts. Both groups are permitted use ofthe swimming pool and an employee lounge. Similarly, allemployees are hourly paid and all punch the sametimeclock.3 All employees attend any employee meetingscalled by themanager andall employees attend any suchcompany gatherings as Christmas parties. All employeesare under supervision of the manager, although the maidsand launderer are immediately supervised by the house-beeper who reports to the manager.Although generally engaged in their regular duties, it isalso occasionally incumbent upon the desk clerks to cleanguest rooms,make room checks, and perform otherphysical duties, such as shovel snow, vacuum halls, andclean the pool.Room check reports are usually made by the housekeep-er and conveyed to the office by phone. On busy dayswhen rooms are in demand each maid calls the office assoon as she has cleaned one or two rooms. Requests orcomplaints from guests are usually made to the front desk,whereupon the desk clerk will contact the housekeeper or amaid to see that appropriate action is taken. However, thisinvolvesmerely a relay of information . . . it does notinvolve supervision by the desk clerks of these employees.The Boardhas recently summarized the latest caseswhich outline its present policy with respect to appropriateunits in the hotel-motel industry inPenn-Keystone RealtyCorp.191NLRB No. 105, wherein it stated as follows:The Board inHoliday Inn [John Hammonds & RoyWinegardner d/b/a 77 Operating Company, d/b/aHolidayInn Restaurant,160 NLRB 927.] overruled itspriorholding inArlingtonHotel [Arlington, HotelCompany, Inc.,126 NLRB 400.] that all hotel-moteloperating personnel have such a high degree offunctional integration and mutuality of interests thatthey should be grouped together for unit purposes, andannounced that it would consider each case on thefactspeculiar to it in order to determine the truecommunityof interest among particularemployeessince the degree of integrationvaried considerably ateach hotel or motel.In a later decision,Regency HyattHouse[ 171NLRB No. 172 ], the Board held that a unitof the hotel'smanual operating personnel was appro-priate,notwithstanding the exclusion of clerical em-ployees. The Board stated that while its new decisionalapproach to hotel unit questions, i.e., applying generalunitcriteria,did not dispense with its policy of treatingclerical employees as "operating personnel,"itdid,however, treat that as just one of many factors whichthe Board will consider in making hotel unit findings.Additionally,itwas stated that,inview of thedifferences in the nature of their respective duties andconditionsof employment, the manual operatingemployees sought were the employer's "blue collar"force that the clerical personnel constituted its "whitecollar" force. The Board concluded by noting its desire3Only the manager and the housekeeper do not punch a timeclock. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDto remain consistent with its policy in the analgous areaof apartment house units, where it has granted separateunitsof "blue collar" employees.[Shannon & Luchs,etc.,T/A Capitol Park Apartments,162 NLRB 1381.]While the Board held inHoliday Innthat, althoughhotel and motel employees have a basic mutuality ofinterest,neither their functions nor theirmutualinterests are in all cases integrated to such a high degreethatanoverallunit should be found the onlyappropriate unit and, inRegency Hyatt House,that aunit of manual operating personnel was appropriate,such determinations do not compel a finding thatclerical employees are precludedin all instances frominclusion in a unit of operating personnel.The record supports a finding that the clericalemployees herein have a sufficient community ofinterest with the previously represented service operat-ing and maintenance employees to warrant theirinclusion in the unit.Although the Board excluded desk clerks in theHolidayInncase,supra,itincluded a similar group of officeemployees in thePenn-Keystonecase,supra.In my view,the facts in the instant case are more similar to those inPenn-Keystonethan inHoliday Inn.Significantly, unlike theHoliday Inncase where the desk clerks were paid on asalaried basis, the desk clerks here are, like the otheremployees, paid on an hourly basis. Upon a considerationof all the factors set forth above, I am persuaded and findthat the desk clerk employees have such a community ofinterestwith the so-called housekeeping employees, thatthey should, as Respondent contends, be included in theappropriate unit. Indeed, if the desk clerks in the presentcase should be deemed to be excluded from the appropri-ate unit, I find it hard to perceive a situation where theyshould ever be included in any broad unit of motelemployees.C.The MajorityQuestionIt is undisputed that on three different occasions theUnion wrotelettersto the Respondentrequesting recogni-tion and bargaining, these bargainingrequestshaving beenreceived by the Respondent on August 3 and 21 andSeptember 3, 1971, respectively.'On the basis of the unit found to be appropriateherein,the record is indisputably clear that the Union did not haveamajority on August 2 or August 21. However, evenassumingtheGeneral Counsel's position concerning theunit to be correct (i.e., that the desk employees beincluded), for the reasons noted below I would still findthat the Union had not achieved a majority status at any ofthe times of bargaining requests.Beginningwith August 3, the record reveals that only4Unless otherwise indicated, all dates refer to the year 19715Thesewere PamelaBlaney.Margaret Kaplan, BettyStewart SandraSharpe,and Candace Kelly6Donna Van Dame and EllenVan Dame,both cardsigners, were nolonger employed on August 37Thesewere Pamela Blaney, SandraSharpe,Margaret Kaplan, andJanice HarleysThesewereVirginiaCampbell.Pamela Blaney.DoloresOsborne,five employees who had signed cards were employed byRespondent at the time.5 Since the General Counselconcedes that 11 employees in the unit were employed onthis date, it is clear that the Union lacked a majority onAugust 3.6On August 21, the date of the second request, a total offourcardsigningemployeeswere on Respondent'spayroll.T Since even by the General Counsel's standardstherewere a minimum of nine unit employees onRespondent's payroll on this date,it is clearthat the Unionalso did not represent a majority of Respondent's employ-ees on August 21, 1971.The record reflects that on September 3, there were nineemployees on Respondent's payroll who had signed unionauthorization cards.s Both sides agreethat these employeesproperly belong in theunit.Further, it is undisputed thatthree employees, whom bothsides alsoagree belong in theunit but who did not sign cards, were also employed as ofthatdate.At issue, however, is the unit status of sixadditional employees who were employed by Respondentas of September 3, 1971. The Respondent would includethese employees in the appropriateunit,whereas theGeneral Counsel contends they should be excluded. Myfindingswith respect to these employeesare asfollows:Inge Scheer and Terezia Thiebenwere hired as maids intheearly spring of 1971 by Linda Uenas, then thehousekeeper.Uenas testified without contradiction thatthese employees, both of whom appear to have immigratedfrom Germany, came to her in July and requested that theywould like to take off work for an 8-week period so thatthey could take an extended overseas vacation with theirhusbands. Testifying that they came to her about 2 weeksahead of time, Uenas said that she granted this request andthat she advised them she would expect to see them backabout September 15. Uenas testified that she advised themanager,Donald Maier, of having granted this request.Apart from the fact that this testimony was corroboratedbyMaier, it is undisputed that the names of theseemployees were retained on Respondent's payroll through-out the period of their absence. They returned to work asmaids on September 16, 1971, at this time retaining theiroriginal payroll starting date.Wesley Martins, who wasmanager at the time they returned,testifiedthat he hadbeen advised by the previous manager, Maier, that Scheerand Thieben were on leave of absence. He indicated thathence it was no surprise when Scheer and Thieben came tohim and announced that they had returned from vacationand were ready to report for work. In view of all theforegoing, I find that Scheer and Thieben were not severedfrom their employmentat the times materialhereto, thatthey had a reasonable expectancy of reemployment, andthat accordingly they belonged in the unit at all times whenthe Union made its demands for recognition.9Margaret Kaplan, PatriciaLandry.Janice Harley,Gloria Lighthouse, CalheCampbell, and Alice L Landry (PatriciaLandry wasno longer asupervisorat this time Further,since she was no longer a supervisor when she solicitedemployees to sign union cards, I reject Respondent's contention that thecards obtainedby hershould not be counted )9 The General Counsel contends it to be"very likely"that the names ofScheer andThiebencontinued to appear on Respondent's payrollbecauseof a "computer input omission" Therebeing no evidence to support this HOWARD JOHNSON COMPANY379The General Counsel contends thatLaverne Lightleshould be excluded from the unit because shewas a casualemployee. Lightle was employed as a maid from August 10untilSeptember 10, 1971. Uenas testified without contra-diction that she hired Lightle as a nighttime maid to work 5hours a day (from 5 p.m. to 10 p.m.) and that she couldcount on 3 days a week, or more if business warranted.Upon being hired, Lightle was placed on the weeklyschedule posted for the following week. While in Respon-dent's employ, she worked 18, 40, 35.5. 3, and 21.8 hoursper week, respectively. Contrary to the contention of theGeneral Counsel, I find that Lightle wasengaged as, andheld thestatusof,a regular part-time employee.10Columbus Plaza Motor Hotel,148 NLRB 1053;WisconsinBearing Co.,193 NLRB No. 35. Accordingly, I find thatLightle should be included in the unit as of August 21 andSeptember 3.Helen Diciaccewas employed as a maid on August 28,]1971, and worked 3 days a week (21, 22.3, and 18 hours perweek, respectively) for the next 3 weeks until she leftRespondent's employ on September 13, 1971. Martinstestified thatDiciacce was employedon a regular basis.Although there is some testimony that Diciaccementionedto one or two other employees that she might return towork in Florida, there is no evidence that she made thisknown to management and/or that Respondent hired herwith any such knowledge. What I have stated in footnote10,supra,is applicable here also. I conclude and find thatDiciacce was hired by Respondentas a regularpart-timeemployee and that she remained in thisstatus untilshe leftRespondent's employ. As such she should be included inthe unit at the time of the September 3 bargainingrequest.LittleCarterwas employed as a maid from August 28through September 3, 1971, inclusive.Martins testifiedwithout contradiction that he hired Carter asa full-timemaid and told her that she would have a job through thewinter.However,Carter finallywas forced to leaveRespondent's employ when, as she notified Martins, shelost her babysitter and would not be able to continue towork. I find that Carter was a full-time employeethroughout the period she worked for the Respondent andshould be included in the unit as of September 3, 1971.11See also footnote 10,supra.CynthiaNielighwas employed by Respondent fromAugust 28 through September 5, inclusive. The GeneralCounsel contends that she should be excluded as amanagement trainee. The record reflects that ManagerMartinsmet Nieligh at a Howard Johnson Lodge inWorchester,Massachusetts,where she was a banquetsupervisor and he a manager trainee. Nieligh, together withWalter Blauvelt (who became a desk clerk at Respondent'scontention, and since I am persuaded that the record does not warrant aninference that this was the fact. I find no ment to this contentionIalso find no basis for comparing the cases of these employees to thecase of another employee who was terminated while absent due to an autoaccidentWhile it may be argued that the injured employee was treatedunfairly, this has no material bearing upon the employment status of Scheerand ThiebenSandy's Stores, Inc,163 NLRB 728iuHindsight cannot be properly used when considering the employmentstatusof any individual. Although Lightle remained in Respondent'semploy for only a 5-week period, there is no evidence whatsoever that thiswas her intention when she started. Even if it was, this was not made knownto the employer at thetimeof her hirelodge) accompaniedMartins fromWorchester to theRochester location.AlthoughNielighwas not put onRespondent's payroll immediately,12Martinstestified thatNieligh was a friend of his and that she helped performlaundry work during the transition period when he firsttook over as manager. It was on August 28 that Nielighwas placed on the payroll as a maid. According to Martins,Nieligh thereafter was engaged in such activity as cleaningthe rooms,cleaning the office, and some room inspection.Alice Landry (whose special status is discussed hereinafter)testifiedthatMartins advised her that Nieligh was"supposed to be the housekeeper" and that he asked her"to show her everything." Testifying that Nieligh per-formed maids' work when she first came, Landry testifiedthat thereafter she [Landry] took Nieligh around to makeroom checks,and also that Nieligh made a list of neededrepairs.Upon consideration of all the testimony, I do not believetheGeneral Counsel, who has the burden of proof, hasestablished by a preponderance of the evidence thatNieligh should be excluded from the unit. The bestevidence here is documentary, i.e., Respondent's payrollrecords which show that Nieligh was classified as a maidand paid at the hourly maids rate of $1.90. WhateverremarkMartins may have made to Landry, there is noevidence to show that Nieligh, who was not called totestify,was held out to the other employees to be ahousekeeper trainee. Indeed, it is clear that Martins did notbring Nieligh with him to Rochester with this purpose inmind, for he did not even learn that the incumbenthousekeeperwould resign until after he arrived inRochester and took over as manager at the Rochesterfacility.13 In view of all the foregoing, I conclude and findthat Nieligh was employed as a maid and that, accordingly,she should be included in the unit as of September 3.In view of the findings above, I find that on September 3,a total of 18 employees were employed in the unit soughtby the General Counsel. Since only nine of these hadsigned union authorization cards,it is clear that Respon-dent did not represent a majority at the time of the demandmade on this date.Further,on the basis of the unit hereinfound to be appropriate (i.e., with the inclusion of the fourdesk clerks employedat this time), the Union would onlyrepresent 9 of 22 employees.In sum, I find that the Union did not represent amajority of Respondent's employees in the appropriateunit at any times material hereto.D.The Supervisory Status of Alice LandryAlice Landry was employed by Respondent as a maid iniiItshould be noted that September 3 was also the last day ofemployment of Janice Harley.who signed a card and who I have includedin the unit as of this datei2 It appears that Martins. Blauvelt,and Nieligh arrived in Rochester onor about August 20iJUenas,the incumbent housekeeper,resignedabout August 27.Martins thereupontookover all functions,including that of housekeeper,until a new housekeeper(Carolyn Almeter)was hiredon October 16, 1971This is clear from the fact that on September 30. Respondent placed a helpwanted ad in a local paper for a housekeeperThereis no evidence that anyhousekeeper was hired between the period when Uenas left and the placingof this ad 380DECISIONSOF NATIONALLABOR RELATIONS BOARDNovember 1970. It is undisputed that her status waschanged in the early summer of 1971, the question beingwhether this change was sufficient to render her becomingsupervisorwithin the meaning of the Act. In view ofLandry's involvement in the alleged unfair labor practices,as discussed later herein, I turn to this issue now.Linda Uenas, who became Respondent's housekeeper inOctober 1970, testified that just before the summer seasonshe went to Manager Maier and told him that Landrywanted a raise, that she should be given a salary of $100per week, and also that Landry should be given "the addedresponsibility of checking rooms." She did this, she said,not only because Landry had requested the raise, but alsobecause this would be an opportunetimeto give Landrythis additional responsibilitysinceshe (Uenas) also wouldhave additional duties and responsibilities with theapproach of the summerseason.In any event, Landrytestified that at this time Maier called her into his officeand told her that he would like her to be housekeeper forthe summer. Although Maier testified that he did not recallhaving any conversation with Landry concerning thismatter, he conceded the undisputed fact that Landry wasplaced on a salary at the rate of $100 per week at this time.Thereafter, Landry worked 8 hours a day for 6 days aweek, in contrast to having worked at the maid's rate of$1.90 per hour for 8 hours, 5 days a week.At this point it is relevant to note that Landry remainedin the foregoing salaried position until the advent ofMartins taking over as manager on August 28, 1971. Atthis time Landry quit theassignmentin question andreturned to her former position as a maid, at her formerhourly rate. However, it is undisputed thatat all timesduring her salariedstatus,Landry wore a badge which waslettered "Lorraine Landry, Housekeeper." 14 Landry credi-bly testified that she wore the badge at the suggestion ofManager Maler.15It is also undisputed that Uenas called a meeting of allthemaids to advise them of Landry's new position.According to Uenas' own testimony, she at this timeadvised them as follows:I told them thatas itwas getting to be the summerseason and I was going to be away from the back ofhouse forsome time,you know, interviewing maids,and making out reports and schedules and differentthings, that I was giving one of my functions to [Alice]Lorraine Landry, and that she would be the inspectressand that she would inspect their rooms at the end ornear . . . well, during the last half of each working day,and that they were to listen towhatshe said, if she toldthem something was wrong, that they were to go back andredo it.And I told them that I still would be available,even though we were busy, and I still would be11AlthoughMaler testified that "offhand" he did not recall any badges,Respondent witness Uenas concededthat Landrywore this badge duringthe periodin question.15 It is clear that no other employees wore badges. Concerning the badgeLandry crediblytestified thatMaier furnished her with a printed tapebearing the legend noted above which she affixed to a Hardy badge whichshe brought from home.isLandry's elevation to a salaried employee involved a substantial raisein pay for her,this notwithstanding that she was requiredto work 6 days aweek.17Although I find Landryto be a supervisor,I do not find that she wasavailable if they had any problems. [Emphasis sup-plied.]Turning to my conclusions,Ifirstnote,as the recordestablishes,that in her new positionLandry didnot haveauthority to hire,discharge,transfer,reward,or promoteemployees,or to effectively recommend such action.Notwithstanding the foregoing,however,I find that underall the circumstances of this case the evidence establishesLandry tohave been a supervisor within the meaning oftheAct during the period in question.Thus,it is wellestablished that any individual endowed with ostensiblesupervisoryauthority,i.e.,onewho is held out bymanagement to be a supervisor,is a supervisor within themeaning ofthe Act.WilderFinishing Co., Divisionof JervisCorp.,138 NLRB 1017;PennsylvaniaGlass Sand Corp., 172NLRB No. 54. Accordingly,in viewof Landry's beingplaced on a salaried rather than an hourly basis,16 the factthat Respondent suggested and thereafter permitted her towear a badge declaring her to be the housekeeper,17 Uenas'instructions to the maids thattheywere to "listen to"Landry anddo what she told them to do,and Landry'sauthorityto direct the maids to do the rooms over if shedeemed it necessary,18 I conclude and findthat Landry, atthe veryleast,was held out to the employees as havingsupervisory status and therefore was a supervisor.19E.The 8(a)(1) Violations Under Manager DonaldMaierThe Union's campaign started on July 24, 1971, at whichtime employees Margaret (Kaplan) Burger and Ellen VanDame visited the Union's business manager and indicatedthatRespondent's employees were interested in unionrepresentation.Both of these employees signed cards atthistimeand the organizational activities thereupon gotunderway.Alice Landry, whom I have found to be a supervisorduring this period, testified that after the beginning of theunion campaign Manager Donald Maier called her in theoffice and asked that she find out how many girls hadsigned union cards. She testified that subsequently Maiercalled her again and this time spoke to her in a motel roomwith Linda Uenas present. According to Landry, Maierbegan by asking if she knew that Margaret Kaplan waspassing out union cards. Landry, who testified that she firstlearned of the union activities upon being apprised by amaid that Kaplan was so engaged, said she responded bytellingMaier that she did know Kaplan was passing outunioncards but that nobody had signed as far as she knew.Landry testified that at this point Maier stated he wantedher to discourage the girls from signing union cards, that"he did not want the Union in because there were meetingsin fact the housekeeper during this period,for the record is clear that Uenasremained the top supervisor in this regard.Nevertheless, the fact ofRespondent's permittingLandry to wearthe housekeeper badge during allthis period is substantial evidence that Respondent intendedto hold outLandry to theother employees as one having supervisory authority.isSee also the testimony of Uenas, as set forth in In. 20,infra,whereinUenas quoted Manager Maier as referringto Landry asa supervisor.isSee alsoTheBama Company,145NLRB 1141, andPearsonCorporation,138 NLRB910.And in view of Respondent's utilization ofLandry in thecommission of certain of the unfair labor practices foundherein. see JM. Machinery Corporation,155 NLRB 860. HOWARD JOHNSON COMPANY381to go to and that it would cost the girls more than theycould pay." Landry said that somewhat later she hadanother conversationwithMaier at which time heinstructed her to check Kaplan's work "real, real carefully"and that if she could not find anything wrong, "to go backand check again because there must be something."Finally, Landry testified that Maier broached her on otheroccasions during the summer,asking her to discourage thegirls from signing and stating that she had influence overthe girls and could stop them from signing.Called as a witness for the Respondent, Maier testified,"I had no conversation with Mrs. Landry involving theUnion." He denied directing Landry to engage in surveil-lance of other employees' union activity and generallydenied making any statements of a coercive nature. Maier,who repeatedly stated that he could not recall certainconversations or events concerning which he was queried,impressedme as a very poor witness. Indeed,in someinstances his testimony was contradictory to that of LindaUenas, also a Respondent witness.20 I credit the testimonyof Landry concerning the conversations which she hadwith Maier.MargaretKaplan Burger, herein called Kaplan, theemployee who was largely responsible for initiating theunion campaign (she also obtained signed union cardsfrom approximately nine employees), testified to severalconversationswhich she had with Uenas and Landryconcerning union activities. She testified that the first suchconversation occurred about August 8, at which timeUenas asked her,inferalia,ifshe had seen a unionrepresentative around the premises and if she had obtaineda union card. Uenas gave a different version. She said sheasked Burger if she had seen a union man on the propertyhanding out cards but that during the conversation Burgervolunteered that she had obtained a union card "on herown." Burger impressed me as an honest witness. I credither testimony.Kaplan testified that the next such conversation oc-curred about August 18, at which time Landry came upand asked what she thought about a girl who had onlybeen there a few weeks and was going around talkingUnion. Landry continued, she said, by stating that the girlsdid not want the Union; that they couldn't afford the $5dues; that if she wanted to go to a union meeting sheshould go, but she should not tell the other girls to go; that20 1 have previously related the testimony of Maier and Uenasconcerning the matter of the badgeworn by LandryAlthough Maier saidthat he never spoke toLandryabout the Union,Uenas recalled aconversation with Maier which reflects to thecontraryThus, she testified asfollowsMrMaier called Lorraine and myself in to speak to him in one of theroomsthe first thing he said,he wanted to make clear to Lorrainehis position and that was that neither he nor I could interrogate or seekinformation about the Union because we were supervisors, butLorraine was on the level with the girls and if she heard information hewould appreciate her passing it on to me.or to himIf,however,Uenas thereby referred to the same meeting concerningwhich Landrytestified,Icredit the testimonyof Landry ashereinbefore setforth.2iUenas testified that earlier Kaplan spoke to her and Maier,statingthat Kaplan had been harassing her and that she couldn't take it any moreShe said that she wanted to get Landry and Kaplan together so that theycould all discuss the matter Presumably this was the same occasion referredto byKaplan in the testimony cited above.However, insofar as Uenas'testimony is concerned,it is significant to note that she testified of havingher two sisters had torn up theirunioncards; and thatVirginia Campbell, the senior maid, had stated that she didnot want a union.On August 19 Kaplan became involved in anotherconversation with Landry. This occurred in the laundryroom in the presence of four other employees. Followingwords between Landry and Kaplan during which Landryberated Kaplan over a matter involving the distribution oftowels, Landry finally stated, "What do you really want?We don't want the Union. We can't pay the $5 dues andwe don't want you talking about it all the time." Kaplantestified that at this pointshe ranover to the office becauseshe wanted "to complain about theharassment."Findingneither Maier nor Uenas there, she proceeded to voice hercomplaint to the desk clerk. Somewhat later in the dayUenas and Landry came to see her in a room where shewas cleaning.21 As reflected in the testimony of Uenas andKaplan, Uenas at thistimestated that she wished to getmatters "straightened out as between Kaplan and Landry.However, insofaras isrelevant here,Kaplan crediblytestified that during the conversation Landry stated thatshe knew that she (Kaplan) had persuaded employeeJanice Harley to sign a union card, but that she had doneso by trickery because she told Harley that "everyone" hadsigned, whereas only she (Kaplan) had signed. Kaplan alsotestified that at one point Uenas stated, "We know thatyou are passing out union cards, and you could be fired forthat,but that is neither here nor there." Uenas put itsomewhat differently. She testified that after Landryaccused Kaplan of tricking Harley into signing a unioncard (her testimony here did not differ from Kaplan's) shespoke up and stated to Kaplan, "Margaret, I know thatyou are involved with the Union, and that is neither herenor there. But do not take companytimeto hand out theseUnion cards and to solicit for the Union . . . there are twothings for which I can fire you, and the first of these istaking company time for union activities. The second is fornon-performance of work, and that is if you do not getthese rooms cleaned, if you do not go back when Lorrainetells you to get these rooms cleaned and if they are notcleaned to my satisfaction." Concerning the latter aspect ofthe conversation, I think Uenas in thisinstancegave themore correct version and I credit her testimony.22Finally, Virginia Campbell, employed with Respondentas a maid, credibly testified that in the early part of Augustbeen informedby Janice Harley, a maid,on the precedingday that Kaplanhad given her a union card.She said that somewhat later she observedKaplan walking down a sidewalk doing nothing,whereuponshe tookKaplan into a room. She testified that at thispoint, "I toldMargaret Kaplanthat I did not care about the Union one way or the other but that I did notwant her to take company time to hand out these cards and to seeksignatures for these cards." As to the latter conversation,it is noteworthythat Uenas,in relating it,did not claimto have observed Kaplan engaged inunion activities or passing out cards on company time.22Uenas appeared a knowledgeable and intelligent witness.While I donot credit all of her testimony. I do not believe that she would go so far as toflatly tellKaplan that she could be fired for passing out union cards. I thinkin this instance Kaplan was mistakenIn cases, as here, where there is such a considerable conflict of testimony,itiswell to repeat the oft-quoted observation of JudgeLearned Hand inN LR.B. v Universal Camera Corp,179 F.2d 749, "It is no reason forrefusingto accept everythingthat a witnesssays,becauseyou do not believeall of it,nothing is more common in all kinds of judicial decisions than tobelieve some and not all." 382DECISIONSOF NATIONALLABOR RELATIONS BOARDshe had a conversation with Landry wherein Landry toldher that she had been called in the office and was told byMater that Margaret Kaplan was in the Union and theydid not want to fire her but they wanted to push her out.F.The 8(a)(1) Violations Under Manager WesleyMartinsWesley Martins replaced Donald Mater as manager ofRespondent'smotor lodge on August 28, 1971. It isundisputed that Alice Landry advisedMater onAugust 27that she wished to return to her job as a maid and that as ofthat date she was permitted to do so. It is, therefore,relevant to note that Landry was engaged by Respondentas an hourly paid employee at all times when she workedunder Martins.23Commencing in the latter part of August, one VirginiaCampbell, a maid employed by Respondent, became veryactive in the Union. She signed a card on August 25 andwithin the next week solicited and obtained signed cardsfrom about seven other employees. One of these was AliceLandry, whom Campbell persuaded to sign a card onAugust 30.24 Landry testified that shortly after signing thecard she went to Martins and told him that she and anumber of other employees had signed union cards andsent them in. She said that at this time he responded bysaying that it didn't make any difference to him one way oranother.Martins gave a different version. He said that onthis occasion Landry came to his office and stated thatMargaret Kaplan was "sent in" by the Union, that heshould be careful of her and that he should try to get nd ofher.He responded, he said, by stating he did notcare oneway or the other if the Union became the employees'bargaining representative.Ido not credit Martins' versionof this conversation.Documentary evidence (Landry'scard) shows that she signed a union card on August 30. Asnoted, it was dust thereafter when this conversation tookplace. I hardly think it likely that Landry would speak toMartins so adversely to Kaplan's and the Union's interestjust at the time when she became a union adherent.25IturnnowtoLandry'sversionof eventswhichculminated with nine employees signing a petition, onSeptember 9, to withdrawthe authorizationwhich they hadgiven (via cards) to the Union to represent them. Thus,within a few days of the above conversation which she hadwithMartins, Landry had a second conversation withMartins at which time Martins stated that the Companydid not want the Union in. Landry responded by statingthat the cards signed by employees had already beensubmitted to the Union and that she did not know whatthey could do. According to Landry, the following thenensued:He told me that he can't tell me what to do, but hewould suggest that I write a letter, a petition, and havethe girls sign it and send it in saying that they did not23Landry quit herjobwith Respondentin October 1971.24Landrytestified that she finally signed a card after listening toCampbellexplain various benefits she might receive if the Company becameorganized25Moreover.Kaplan at this time had ceased her union activities. Shetestified that she did not pass out any union cards or solicit any signaturesafter the occasion of the conversationwhen Landry,in the presence ofUenas, accused her of having obtained the signatures of Janice Harley bywant theUnionin, and if it was alegitimate Unionthey could backout, knowingnobodywanted theunionin, and I would haveto usemy own stationaryand typewriter.He saidIcouldn't do it on Howard Johnsonstationary or typewriter, so I didit at home.Itwas not until 2 days after the above conversation thatLandry in fact preparedthe petition at herhome. However,Landry testifiedthat during the interim Martins spoke toher again,this time stating thatHoward Johnson couldclose the motel if itwanted to and if anything was said theycould say they closed it for repairs. Landry testified thatshe repeatedthis to theemployees,at the same timeadvisingthem thatshe was writing a petition"to ask theunion not to come in." 26The petition which Landry finallypreparedwas dated September9 andstatedas follows:We the undersigned employees at Howard JohnsonsMotor Lodge #3350 WestHenriettaRoad,RochesterNew York nolongerwish for the union torepresent us.It is undisputed that,after beingsolicited by Landry, thefollowing employees,includingLandry, signed the peti-tion:AliceLandry,PatriciaLandry,DoloresOsborn,Pamela Blaney,Gloria Lighthouse, Everett L. Johnson,and Virginia Campbell. The petitionwas ultimately mailedto the Union postmarked September 13.Concerningall of the foregoing,Martins testified that itwas Landry who came tohim and statedthat she and theother employees had signedunion cards.According toMartins,Landry stated that they had done so because "sheand the othergirlswere dissatisfiedand did notlikeMr.Mater and theway Mr.Mater was . . . and that shewanted toget even with Mr. Mater."Martins testified thatLandrywenton to saythat the girlsthought that he(Martins) was a reasonableman, that they did not want tojoin the Union, that theyregretted their action,and nowthat they hadsignedcards they did not know what to doabout it.Martins saidthat Landrythenasked "if there wasany way sheand the girls could get outof theircommitment," whereuponhe said,"I told her I couldattemptto find out the properinformation in line with herrequest, and that whenand if I got such an answer I wouldlet her know."Martins testified that he wentto Landrylater that sameday and said he hadthe advice she requested, namely thatthey could draw up andsign a petitionstating that they nolongerwished to be represented by a Union.He said thatwhen shethereuponasked himto write down what to putin the petition, he advisedthat hecould not dothisbut thathe could makesome suggestions as tohow to word thepetition.He said she thereupon obtained a pencil andpaper, at which pointhe suggested the phrasing of thepetition while she took itdownin writing.This phrasing, astestifiedto byMartins, in fact waspracticallyidentical tothe wordingof the petition as set forth above.trickery2eRespondent notes in its brief that at one point Landry testified thatshe was not sure whether the conversation wherein Martins stated thatRespondent could close the hotel occurred before or after she prepared thepetitionHowever,thiswas clarified in other portions of her testimonywherein she recalled repeating Martins'words to other employees prior totheir signing the petition.The testimony of Virginia Campbell also reflectsthat this was conveyed to her by Landry before she signed the petition HOWARD JOHNSON COMPANY383Upon the entire record in this case, and from myobservation of the witnesses, I credit the testimony ofLandry over that of Martins concerning the conversationsbetween them which led to Landry's preparing andsoliciting the withdrawal petition. In this connection, I findithard to believe, as Martins testified, that Landry toldhim that she and the other girls signed the union cardsbecause they did not like Maier and, more particularly,that she (Landry) signed a card because "she wanted to getevenwithMaier." Thus, aside from there being noevidence to suggest that the girls did not like Maier, there isno evidence whatsoever of any animus or hard feelingsbetween Maier and Landry which might possibly motivateLandry for wishing to "get even" with Maier. Indeed,Landry did not even sign a union card until August 30,which was at least 2 days after Maier left Respondent'semploy. Further, and notwithstanding Mater's denial ofever having made any threat to any employees, I creditLandry's testimony concerning his statement to herconcerning Respondent's closing the motor lodge 27G.Conclusionsas tothe 8(a)(1)Violations and theAlleged Violation of Section 8(a)(5)Ifirst turn to the allegation in the complaint whichalleges that Alice Landry, "at the direction or suggestion ofManager Maier," engaged in unlawful surveillance of theemployees' union activities. As heretofore found, it is truethatMartins requested Landry to ascertain how many ofthe employees had signed union cards. However, andnotwithstanding that below, I do find Landry to haveengaged in certain other unlawful conduct, in my view therecord does not establish that Landry in fact carried outMater's instructions as aforesaid.28 Accordingly, I recom-mend that this allegation in the complaint be dismissed.29On the basis of the findings of fact heretofore made, Iconclude and find that by the following conduct, Respon-dent interfered with, restrained, and coerced employees inthe exercise of employee rights guaranteed in Section 7 ofthe Act:(1)Uenas' interrogation of Kaplan as to whether she hadobtained a union card and if she had seen a unionrepresentative on the premises; (2) Landry's interrogationof Kaplan as to what she thought about a recently hiredemployee going around talking about the Union; (3)Landry's questioning of Kaplan as to what she "reallywanted" as well as her statement, during the same27There isa conflict between the testimonyof Landry and threeRespondent witnesses as to whether Maler gave Landry a stamp at the timeshe mailed the petition.While I donot deem a resolution of this conflict tobe necessary in determining the issues herein,Ihave given due considera-tion to this entire testimony,and to the demeanor of the witnesses in givingit, in makingmy credibilityresolutions herein28 It is evident thatLandry, calledas a GeneralCounselwitness, was notunwilling to testify against her former employer. It therefore seemsreasonable to assume that if she in fact engaged in conduct demonstratingthat she attempted to execute Maler's instructions,or that she made anyreports to him indicating that she did so, she would have so testified29 Since Ihave found Landryto be a supervisor during the period inquestion,itwouldnot appear that a finding of surveillance can beestablished merely on the basis of a conversation between two supervisors,particularlywhere theaction requested was not shown to have beenexecutedor to havebeen madeknown to the employees.But seeElder-BeermanStoresCorp,173NLRB566,where the Board found itconversation,that she did not want Kaplan talking aboutthe Unionall the time; (4) Landry'stelling Kaplan that sheknew she had persuaded Janice Harley to signa card andthat she had doneso by trickery.Although I have foundthatRespondent did not engage in actual surveillance of itsemployees'union activities,Ifind that in this instanceRespondent created the impression that it was engaging insurveillance; (5)Uenas' implied threat to Kaplan that shecouldbe discharged for soliciting employees to sign unioncards; 30 (6) Landry's statement to VirginiaCampbell thatMater told her that Kaplan was in theUnion and that theywanted to push her out; and(7)Martins'statement toLandry,incontextwithhisconversationswithherconcerning the withdrawal petition,thatRespondentwould or couldclose themotel;and (8)Martins'suggestionto Landry thatshe prepare a petition repudiat-ing the Unionand procure the signaturesofotheremployeestherein and his assisting her inthe drafting ofthe petitionby advising her ofthe languageto be usedtherein 3iWith respectto the alleged violation of Section 8(a)(5) oftheAct,ithaving been found thatthe Union did notachievea majoritystatus at the times of its demands forrecognition and bargaining,it is recommendedthat thisallegation be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operation ofRespondent described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States intend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Howard Johnson Company is an employer engagedunnecessary to pass onthis particular question.30 It will be recalled that on two occasionsUenaswarned Kaplan not topass out unioncards on companytimeThe second occasionnot onlyoccurredin the presence of two supervisors,with one accusing Kaplan ofhaving tricked an employee into signing a union card,but was coupled withUenasemphasizing to Kaplan that she could be discharged for two reasons,one of thesebeing for passing out union cardson companytime. In theabsenceof any showingthatKaplan in fact distributed union cards oncompanytime,indeed there being no evidence that Uenas even believed thisto have occurred,it is clear that there was absolutely no basis forUenas tobringup thesubject of discharge in connection with Kaplan'sunionactivitiesAccordingly,in the context of the entireconversationwherein thisunwarranted statement was made,I conclude that Uenasthereby impliedlythreatenedKaplan with reprisal for engaging in lawful unionactivity'iiCollins & A,kman Corp.,143 NLRB 15,17:Hoyt Motor Company, Inc.,136 NLRB 1042, 1047. 384DECISIONS OF NATIONALLABOR RELATIONS BOARDin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 466,Hotel and Restaurant Employees andBartenders InternationalUnion,AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(a) of the Act:All employees employed at the employer'smotor lodgelocated at 3350 W. Henrietta Road,Rochester, NewYork,including maids, launderers,desk clerks, audi-tors,housemen,bellmen,andmaintenancemen,excludingallprofessional employees,guards andsupervisors as defined in the Act.4.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed by Section 7,of the Act,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.6.Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby make thefollowing recommended: 32ORDERRespondent,Howard Johnson Company,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Creating the impression that it is keeping undersurveillance the activities of its employees in support ofLocal 466,Hotel and Restaurant Employees and Barten-ders International Union,AFL-CIO,or any other labororganization.(b)Interrogating employees concerning their unionactivities and sympathies in a manner constituting interfer-ence,restraint,and coercion.(c) Threatening employees with reprisals because of theirunion activities or because of their support of the above-named labor organization.(d) Threatening to close its motor inn if the above-namedUnion,or any other labor organization, succeeds inorganizing its employees.(e) Soliciting employees to repudiate the above-namedUnion,or any other labor organization, or suggesting thatthey draftor sign written repudiations of any Union andprocure the signatures of other employees thereon, orassisting in the drafting of such repudiation.(f)In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir right to self-organization to form,join,or assist theabove-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities forthe purposes of collective bargaining or any other mutualaid or protection,or to refrain from any or all suchactivities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Postat itsmotor inn in Rochester, New York, copiesof the attached notice marked "Appendix."33 Copies ofsaid notices on forms provided by the Regional DirectorforRegion 3, shall be posted by it immediately uponreceipt thereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees ire customarily posted.Reasonable steps shall be taken by Respondent to see thatsaid noticesare notaltered, defaced, or covered by anyother material.(b) Notifythe RegionalDirector for Region 3, in writing,what steps Respondent has taken to comply herewith.34IT IS FURTHER RECOMMENDED that thecomplaint bedismissedinsofar asitalleges violations of the Act not§pecifically found herein.32 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes33 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "a+ In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify theRegional Director for Region 3, in writing, within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT createthe impression that we arekeepingunder surveillancetheactivitiesofouremployees in support of Local 466, Hotel and Restau-rant Employeesand BartendersInternationalUnion,AFL-CIO, or any other labororganization.WE WILL NOTinterrogateour employeesconcerningtheir union activitiesor sympathies.WE WILL NOTthreaten to close our motorinn if ouremployeesselect theabove-named Union, or any otherlabororganization,as their collective-bargaining repre-sentative.WE WILL NOTthreatenour employees withreprisalsfor engaging in unionactivities orfor signing unionauthorization cards.WE WILL NOTsolicit our employeesto repudiate anylabor organization,or suggestthat they prepare andsign a writtenrepudiation of anyunion andprocure thesignaturesof other employeesthereon, or assist them todraftsucha repudiation.WE WILL NOT in anylike or related manner interferewith,restrain,or coerce our employees in the exerciseof their rightto self-organization, to join or assist Local466, Hotel andRestaurantEmployeesand BartendersInternationalUnion, AFL-CIO, or any other labororganization,to bargaincollectively throughrepresent- HOWARD JOHNSON COMPANYatives of their own choosing,or to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any or all such activities.All our employees have the right to join,or not to join,Local466,Hotel and Restaurant Employees and Barten-ders International Union,AFL-CIO,or any other union.HOWARD JOHNSONCOMPANY(Employer)DatedBy385(Representative)(Title)This is an official notice and must be defaced by anyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Ninth Floor, FederalBuilding, 111West Huron Street, Buffalo, New York14202, Telephone 716-842-3100.